DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the pixel electrode" in claim 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10, 12-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080079859 A1 (Ota; Akio).

    PNG
    media_image1.png
    647
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    250
    511
    media_image2.png
    Greyscale

[10A], the display panel comprising an array substrate [24] comprising: a base substrate [24]; a ground (GND) trace disposed along edges of the substrate [17 and 20, see paragraph 0017], the GND trace comprising a plurality of conductive line segments separated from each other [electrode 17 and electrode 20]; and a connection structure disposed on a side of the GND trace away from the base substrate [29], wherein the connection structure electrically connects the conductive line segments [see figure 4].  
Per claims 2 and 13, Ota teaches the array substrate according to claim 1, further comprising: a first insulating layer disposed on a side of the GND trace away from the base substrate [25]; and a first electrode layer disposed on a side of the first insulating layer away from the base substrate [29]; wherein the connection structure is disposed on a side of the first electrode layer away from the base substrate [see figure 4], the connection structure electrically connecting two adjacent conductive line segments [see figure 4].  
Per claim 9, Ota teaches the array substrate according to claim 1, wherein an opening portion is disposed on the GND trace [see via 27 and via 28, which is an opening in the insulation layers].  
Per claim 10, Ota teaches the array substrate according to claim 9, wherein the opening portion is disposed on a gate pad (DP) side of the array substrate [see figure 1, the gate pads 15 are on the same side of the substrate as connectors 21].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080079859 A1 (Ota; Akio).
Per claim 6, Ota teaches the array substrate according to claim 2.  Ota lacks, but common knowledge teaches, deposing the first electrode layer on a same layer as the pixel electrode of the display area.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claims 7-8, Ota teaches the array substrate according to claim 1, but lacks four intervals disposed on the GND traces, wherein the four intervals are disposed at four corners of the GND trace in one-to-one correspondence.  However, it was a matter of routine skill to divide 
Per claim 11, Ota teaches the array substrate according to claim 1.  Ota lacks the interval between two adjacent conductive line segments has a length larger than 5 mm, and smaller than or equal to 10 mm.  However, it was a matter of routine skill to form two adjacent conductive line segments has a length larger than 5 mm, and smaller than or equal to 10 mm in order to improved electrostatic discharge.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  

Allowable Subject Matter
Claims 3-5 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Per claims 3 and 14, Ota teaches the array substrate according to claim 2, wherein the connection structure comprises: a first via hole disposed on the first insulating layer [27].  The prior art does not teach, in combination with the limitations of claim 1, an orthographic projection of the first via hole on the base substrate covers an orthographic projection of an interval between two adjacent conductive line segments on the base substrate; a second insulating layer disposed on a side of the first electrode layer away from the base substrate, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JAMES A DUDEK/Primary Examiner, Art Unit 2871